Citation Nr: 1142758	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-35 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status-post L5-S1 microdiscectomy with a history of herniated nucleus pulposus L4-L5 and L5-S1.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to February 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of this appeal, the claims file was transferred to the Montgomery, Alabama, RO.  

In January 2009, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In February 2009, the Board remanded the present matter for further development.

The issue of entitlement to service connection for a back scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, given his functional loss and limitation due to pain and flare-ups, his lumbar spine disability is productive of limitation of motion of 30 degrees or less of forward flexion of the thoracolumbar spine with pain on motion and there is no evidence of unfavorable ankylosis of the spine or incapacitating episodes of intervertebral disc syndrome requiring bed rest.

2.  The Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability no more than moderate incomplete paralysis of the sciatic nerve.

4.  Residuals of a left ankle fracture are manifested by subjective complaints of pain and objective evidence, at worst, of dorsiflexion to 0 degrees and plantar flexion to 40 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 percent, and no more, for status-post L5-S1 microdiscectomy with a history of herniated nucleus pulposus L4-L5 and L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a separate evaluation in excess of 10 percent for right lower extremity sciatica associated with status-post L5-S1 microdiscectomy with a history of herniated nucleus pulposus L4-L5 and L5-S1 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a separate evaluation in excess of 20 percent for left lower extremity sciatica associated with status-post L5-S1 microdiscectomy with a history of herniated nucleus pulposus L4-L5 and L5-S1 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a disability rating in excess of 10 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  3.159(b).  The notice requirements were accomplished in April 2006, June 2008, and March 2009 letters and the claims were readjudicated in January 2011 and August 2011 supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the present claim has been obtained.  The Veteran's service and VA treatment records have been obtained, he has been provided appropriate VA examinations in connection with his claims, and was afforded an opportunity to give testimony before the Board.  What is more, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf, to include private medical records.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Status-post L5-S1 microdiscectomy

In the September 1997 rating decision, the RO granted service connection for herniated nucleus pulposus and assigned a disability rating of 10 percent, effective March 1, 1997.  In June 2006, the RO granted an increased rating of 20 percent for status-post L5-S1 microdiscectomy with a history of herniated nucleus pulposus L4-L5 and L5-S1, effective March 29, 2006.  

In addition, separate disability ratings were granted in a January 2011 rating decision for left lower extremity sciatica, rated 20 percent disabling effective August 12, 2009, and right lower extremity sciatica, rated 10 percent disabling effective March 29, 2006; both are associated with status-post L5-S1 microdiscectomy with a history of herniated nucleus pulposus L4-L5 and L5-S1.  Although the Veteran did not appeal as to the rating assignment for either, consideration of these associated sciatica disability ratings is inherent in the evaluation of the claim on appeal for a disability rating in excess of 20 percent for status-post L5-S1 microdiscectomy with a history of herniated nucleus pulposus L4-L5 and L5-S1.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the herniated disc, including the bilateral leg sciatica disabilities.  

The Veteran's spine disability has been rated under Diagnostic Code 5243, pertaining to intervertebral disc syndrome.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
Spine.......................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Following a careful review of the record, the Board finds that the evidence more nearly approximates a rating of 40 percent for the Veteran's spine disability during the entire appellate period.  

During the May 2006 VA examination, the Veteran complained of having three episodes requiring bed rest over the last 12 months.  He had pain of 6 out of 10 throughout the day, which would flare to 9 once a week and lasted for 24 to 48 hours.  The Veteran had constant numbness that radiated to the toes of his right lower extremity.  He also complained of having additional limitation of motion, function of 25 percent and associated malaise numbness and weakness.  He had pain while performing a number of activities while at work and at home.  Physical examination revealed that the Veteran had no tenderness.  Range of motion testing showed 40 degrees of flexion with pain, 15 degrees of extension with pain, and 15 degrees of lateral flexion and rotation bilaterally.  He had increased pain and mild to moderate fatigue, weakness, and lack of endurance on repetitive testing, but no increase in limitation of motion.  The Veteran was noted to have mild facial grimace with range of motion of the lumbar spine.  X-rays showed mild anterior wedging of the vertebral bodies at T12 and L1 and mild degenerative facet joints at L5-S1.  An electromyograph (EMG) of the lower extremities was normal with no evidence of lumbar radiculopathy.  The Veteran was diagnosed as having lumbar spine degenerative disc disease.  

In an August 2009 VA examination, the Veteran denied having bowel, bladder, or erectile dysfunction and also denied incapacitating episodes.  The Veteran did report having radiation of pain that was sharp and constant down his left leg and flare-ups every two weeks lasting two to three days.  Any physical activity or prolonged sitting caused him to have increased pain.  On physical examination, range of motion testing of the lumbosacral spine revealed 40 degrees of flexion, 20 degrees of extension, 20 degrees of right lateral flexion, 25 degrees of right lateral flexion, 35 degrees of right lateral rotation, and 45 degrees of right lateral rotation.  The Veteran appeared to have diminished sensation in both lower extremities in the L5 and S1 nerve root distribution.  He also had 15 percent additional loss of joint function with use due to pain amounting to approximately 15 percent in all parameters and had tenderness of the lumbosacral spine and paraspinal spasm.  Hip extension test was positive on the left and straight leg raising test was positive at 40 percent bilaterally.  X-rays showed narrowing at L5-S1 level consistent with degenerative disc disease.  The Veteran was diagnosed as having degenerative disc disease at L5-S1, left sciatica at L4-L5 and L5-S1, and resolving right sciatica.  

Although the Veteran's forward flexion was reported as 40 degrees during both VA examinations, testing showed that the Veteran had pain on repetitive motion that limited function.  In fact, the August 2009 examiner quantified the limitation of function as 15 percent additional loss of joint function due to pain on use.  Therefore, the Veteran's flexion was essentially less than 30 degrees.  Based on the painful motion objectively observed on testing and resolving all doubt in the Veteran's favor, the level of impairment in the Veteran's lumbar spine disability more closely approximates the criteria for a 40 percent rating under Diagnostic Code 5243 during the entire appellate period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-205.

Noting that the Veteran approximates, but does not fully meet, the criteria for a 40 percent rating, the Board also points out that the criteria for a rating higher than 40 percent are neither approximated nor met.  The evidence does not demonstrate that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca as he has some movement of his back, though limited.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Moreover, the evidence on file does not show that the separately service-connected right lower extremity sciatica or left lower extremity sciatica, are productive of more than mild and moderate incomplete paralysis of the sciatic nerve so as to warrant a disability rating in excess of the existing 10 and 20 percent ratings assigned, respectively.  The Board notes that although the Veteran complained of having constant numbness that radiated to the toes of his right lower extremity during the May 2006 VA examination, EMG testing was normal.  During the August 2009 VA examination, the Veteran appeared to have diminished sensation in both lower extremities in the L5 and S1 nerve root distribution, but following a VA examination the Veteran was diagnosed as having left sciatica at L4-L5 and L5-S1, and resolving right sciatica demonstrating moderate impairment on the left and mild impairment on the right.  The Board finds that the evidence supports a 20 percent disability rating for left lower extremity sciatica and a 10 percent rating for right lower extremity sciatica.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Also, the competent evidence does not show, and the Veteran denies having, any other associated objective neurologic abnormalities such as bowel or bladder impairment, so as to warrant a separate evaluation on that account.

As noted above, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  On review of the evidence, evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not provide for a higher rating than the 40 percent granted here under the General Rating Formula for Diseases and Injuries of the Spine.  

In this regard, during the VA examinations the Veteran reported only three episodes requiring bed rest over the last 12 months, which were not prescribed by a doctor, and denied having malignancy or incapacitating episodes.  In addition, the medical records on file do not show objective evidence productive of the Veteran having had incapacitating episodes-of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician-having a total duration of at least six weeks during the past 12 months.  

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, the Veteran's low back symptoms remained relatively constant throughout the course of the period on appeal and at no point were more disabling than reflected by the 40 percent evaluation for status-post L5-S1 microdiscectomy and the 10 percent right lower extremity sciatica.  Regarding the 20 percent left lower extremity sciatica, the evidence shows that the Veteran did not complain of having any symptoms of sciatica of the left lower extremity until the August 2009 VA examination.  At the time of the May 2006 VA examination, the Veteran complained of having constant numbness that radiated to the toes only in his right lower extremity.  There is no evidence of record showing that the Veteran exhibited sciatica of the left lower extremity until the August 2009 VA examination when the Veteran was noted to have diminished sensation in both lower extremities in the L5 and S1 nerve root distribution.  The August 12, 2009, effective date of the 20 percent disability rating for left lower extremity sciatica is appropriate.  As such staged ratings are not warranted.

In sum, the Board finds that the criteria for a rating in excess of 10 and 20 percent for right and left lower extremity sciatica, respectively, have not been met, but based on the evidence of record and the benefit-of-the doubt doctrine, the Veteran's disability picture approximates the criteria required for a 40 percent rating, and no higher, for status-post L5-S1 microdiscectomy with a history of herniated nucleus pulposus L4-L5 and L5-S1.  38 U.S.C.A. § 5107(b).  

Residuals of a left ankle fracture

In the September 1997 rating decision, the RO granted service connection for residuals of a fractured left ankle and assigned a noncompensable disability rating, effective March 1, 1997.  In June 2006, the RO granted an increased rating of 10 percent, effective March 29, 2006.  

The Veteran's left ankle disability has been rated under Diagnostic Code 5299-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  The Veteran's disability was rated by analogy under Code 5271 for limitation of motion of the ankle.  Under this code, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Normal (full) range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's service-connected left ankle disability.  During the May 2006 VA examination, the Veteran complained of having flares of pain at least once a week of 5 or 6 out of 10 in intensity.  He reported additional limitation of function to 25 percent and increased pain with walking.  Physical examination revealed 0 degrees of dorsiflexion and 40 degrees of plantar flexion.  On repetitive use, the Veteran had increased pain with no additional limitation of motion.  He did have mild to moderate fatigue, weakness, and lack of endurance on repetitive use.  The Veteran was diagnosed as having left ankle fracture with mild to moderate impairment.  On examination in August 2011, the Veteran's complaints remained unchanged.  Physical examination revealed 45 degrees of plantar flexion and 10 degrees of dorsiflexion.  There was no increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination and there was no instability, tenderness, swelling, heat, or redness.  Crepitus was not found.  X-rays revealed an indwelling metal plate secured with screws, the fracture was reduced and in excellent position and alignment, joint space was normal, and the articular surfaces were even with no irregularity.  The Veteran was diagnosed as having status-port open reduction internal fixation fractured lateral malleolus of the left ankle.  The examiner opined that the Veteran was experiencing slight disability from his left ankle injury.  

To warrant a higher rating under Diagnostic Code 5271, the limitation of motion of the ankle must be marked.  The Board finds that the limitation of motion of the Veteran's left ankle does not meet or approximate such severity, even when considering additional functional limitation per DeLuca.  Indeed, although decreased motion and mild to moderate fatigue, weakness, and lack of endurance on repetitive use was shown on examination in May 2006, range of motion was nearly normal during the August 2011 examination.  In addition, the August 2011 examiner reported no increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance, incoordination, instability, tenderness, swelling, heat, or redness and his disability was described as slight.  Even at worst, the Veteran's disability was not so severe as to approximate a higher rating as he has not had marked limitation of motion.  

The Board has also considered the Veteran's report of swelling and limitation of motion during the January 2009 hearing.  The Veteran is competent to report his symptoms.  However, although the Veteran does have some limitations associated with his left ankle, such disability is not so severe to amount to marked limitation of motion.  Therefore, a higher rating is not warranted under Diagnostic Code 5271.

Finally, the Board has considered other diagnostic codes that may apply to disability of the ankle.  The Veteran, however, does not have malunion or nonunion of the tibia and fibula, ankylosis of the ankle, ankylosis of subastragalar or tarsal joint, or malunion of the os calcis or astragalus.  Therefore, Diagnostic Codes 5262, 5270, 5272, and 5273 are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272, 5273.  

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, the Veteran's left ankle symptoms remained relatively constant throughout the course of the period on appeal and at no point were more disabling than reflected by the 10 percent evaluation.  As such staged ratings are not warranted.

The preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent for the Veteran's residuals of left ankle fracture.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's low back disability.  The Board finds that the schedular ratings of 40 percent, 10 percent and 20 percent for the Veteran's status-post L5-S1 microdiscectomy, associated sciatica of the right lower extremity and the left lower extremity, and the schedular ratings of 10 percent for the Veteran's residuals of a left ankle fracture contemplate the Veteran's symptoms and effect on his employment, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent for status-post L5-S1 microdiscectomy with a history of herniated nucleus pulposus L4-L5 and L5-S1, is granted

A rating in excess of 10 percent for right lower extremity sciatica is denied.

A rating in excess of 20 percent for left lower extremity sciatica is denied.

A rating in excess of 10 percent for residuals of a left ankle fracture is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


